Title: From George Washington to Thomas McKean, 30 July 1781
From: Washington, George
To: McKean, Thomas


                  sir
                     
                     Head Quarters Dobb’s Ferry 30th July 1781
                  
                  I have the Honor to acknowlege the Receipt of your Excellency’s Favor of the 26th inst. covering a Correspondence between the Marquiss Lefayette & Earl Cornwallis—I am obliged by this early Transmission of the Papers—& have the Honor to concur in sentiment with your Excellency in the probable future Movement of the Enemy under Comand of His Lordship—This Conjecture is indeed already verefied in part, by the Arrival of a Fleet at the Hook last Friday, havg on Board two Battalions of Infantry & part of the Legion—this Intelligence is brot me by a Deserter just now come in from N. York.
                  The Army under my imediate Comand, remains in the Position it has held for some Time past—how soon the States will enable me, by a Supply of the requested Succours, to move nearer to the Enemy, is a Point, still attended with great Uncertainty.
                  I take the Liberty to send under Cover to your Excellency, the inclosed Letter for the Marquiss illegible and beg your particular Care & attention that it may be forwarded by a safe & early Conveyance.  I have the Honor to be with the Highest Esteem & Regard Your Excellency’s Most Obedient and humble Servant
                  
                     Go: Washington
                  
               